                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


RICHARD FERGUSON,
          Plaintiff,

v.                                                          CIVIL ACTION NO. 3:19-0810

ERIE INSURANCE PROPERTY
AND CASUALTY COMPANY,
d/b/a Erie Insurance Group,

               Defendant/Third-Party Plaintiff,

v.

BIZZACK CONSTRUCTION, LLC,

               Third-Party Defendant.


                         MEMORANDUM OPINION AND ORDER

       Pending is Bizzack Construction, LLC’s Motion to Dismiss for Lack of Subject-Matter

Jurisdiction, or, in the Alternative, Motion to Stay, ECF No. 12. Because the Court has diversity

jurisdiction over this action and finds inadequate grounds for a stay, the Court DENIES the

Motion.

                                        I. BACKGROUND

       Plaintiff Richard Ferguson alleges Bizzack damaged his home while blasting to construct

a nearby road. ECF No. 1 ¶ 10. At the time, Ferguson had an insurance policy with Erie Insurance

Property and Casualty Company that covered blasting-related damage. Id. ¶ 33. Erie inspected

Ferguson’s property and determined the damage was not caused by blasting, so it denied Ferguson

coverage. Id. ¶¶ 37–40. Ferguson then filed a damages suit against Bizzack in the Circuit Court of
Putnam County, West Virginia. ECF No. 12-4. Ferguson also filed this suit against Erie to obtain

the full amount of coverage plus consequential damages. ECF No. 1 ¶¶ 42–43. In its Answer, Erie

included a Third-Party Complaint against Bizzack seeking subrogation, contribution, or implied

indemnity to the extent Ferguson obtains a judgment against Erie. ECF No. 5. Bizzack now moves

to dismiss for lack of subject-matter jurisdiction, arguing the Court does not have diversity

jurisdiction over the Third-Party Complaint. ECF No. 12. Alternatively, Bizzack moves the Court

to stay this case pending resolution of the state action brought by Ferguson against Bizzack. Id.

                                           II. DISCUSSION

    A. The Court has diversity jurisdiction over the Third-Party Complaint.

        Ferguson’s Complaint invoked this Court’s jurisdiction under 28 U.S.C. § 1332, alleging

the parties’ citizenship is diverse and the amount in controversy exceeds $75,000. ECF No. 1 ¶ 6.

Bizzack argues Erie’s Third-Party Complaint destroys the parties’ diversity, so the Court cannot

exercise jurisdiction over it. ECF No. 13, at 3–7. For this reason, Bizzack moves to dismiss the

Third-Party Complaint for lack of subject-matter jurisdiction. ECF No. 12.

        Ferguson and Bizzack do not dispute the citizenship of each party. Ferguson alleges he is

a citizen of West Virginia and Erie is a citizen of Pennsylvania. ECF No. 1 ¶¶ 1–2. Bizzack alleges

to be a citizen of both Kentucky, its state of incorporation, and West Virginia, where member

Douglas Plummer is a citizen. ECF No. 13, at 5 (citing ECF No. 12-2, at 6); see Cent. W. Virginia

Energy Co. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011) (“For purposes of

diversity jurisdiction, the citizenship of a limited liability company . . . is determined by the

citizenship of all of its members . . . .”).

        Bizzack argues its shared West Virginia citizenship with Ferguson destroys complete

diversity under § 1332 and thus prohibits the Court from exercising subject-matter jurisdiction



                                                -2-
over it. ECF No. 13, at 3–7. Under § 1332, each defendant must be a citizen of a different state

from each plaintiff. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978). However,

the Supreme Court has clarified:

       Once federal subject matter jurisdiction is established over the underlying case
       between [plaintiff] and [defendant], the jurisdictional propriety of each additional
       claim is to be assessed individually. Thus, assuming that jurisdiction is based upon
       diversity of citizenship between [plaintiff] and [defendant], the question concerning
       impleader is whether there is a jurisdictional basis for the claim by [defendant]
       against [third-party defendant]. The fact that [plaintiff] and [third-party defendant]
       may be co-citizens is completely irrelevant. Unless [plaintiff] chooses to amend his
       complaint to assert a claim against [third-party defendant], [plaintiff] and [third-
       party defendant] are simply not adverse, and there need be no basis of jurisdiction
       between them.

Caterpillar Inc. v. Lewis, 519 U.S. 61, 67 n.1 (1996) (emphasis added). Here, diversity of

citizenship is the basis for jurisdiction in the underlying action between Ferguson (West Virginia)

and Erie (Pennsylvania). Diversity of citizenship also provides an independent jurisdictional basis

for the Third-Party Complaint by Erie (Pennsylvania) against Bizzack (Kentucky/West Virginia).

The fact that Ferguson and Bizzack are both citizens of West Virginia is irrelevant because no

claims exist between them. Id.; see Companion Prop. & Cas. Ins. Co. v. U.S. Bank Nat’l Ass’n,

No. 3:15-CV-01300-JMC, 2016 WL 3027552, at *20 (D.S.C. May 27, 2016) (holding diversity

jurisdiction was not violated where plaintiff and third-party defendant were citizens of the same

state); Johnson v. New River Scenic Whitewater Tours, Inc., 313 F. Supp. 2d 621, 625–26 (S.D.W.

Va. 2004) (holding the same). Because the Court has diversity jurisdiction over the Third-Party

Complaint against Bizzack, the Court will not address the parties’ arguments regarding the

applicability of supplemental jurisdiction. See 3 Moore’s Federal Practice - Civil § 14.41 (2020)

(“If a claim independently satisfies federal question or diversity of citizenship jurisdiction,

supplemental jurisdiction is not needed and should not be addressed.”). Bizzack’s Motion to

Dismiss is denied.

                                                -3-
   B. No exceptional circumstances exist to warrant abstention.

       In the alternative, Bizzack argues the Court should stay this case until the Circuit Court of

Putnam County resolves the pending action between Ferguson and Bizzack. ECF No. 13, at 7–9.

Bizzack claims a stay is appropriate because the state action is adjudicating the threshold issue of

whether the company’s blasting proximately caused the damage to Ferguson’s property. Id. at 13.

       A federal court may abstain from exercising jurisdiction in favor of concurrent and parallel

state proceedings where doing so would serve the interests of “wise judicial administration, giving

regard to the conservation of judicial resources.” Colo. River Water Conservation Dist. v. U.S.,

424 U.S. 800, 818 (1976). However, “[a]bstention from the exercise of federal jurisdiction is the

exception, not the rule.” Id. at 813. Absent exceptional circumstances, the “district court has a duty

to adjudicate a controversy properly before it.” New Beckley Mining Corp. v. Int’l Union, 946 F.2d

1072, 1073 (4th Cir. 1991). To determine whether exceptional circumstances sufficient for

abstention exist, courts consider six factors:

       (1) assumption by either court of jurisdiction over a res; (2) the relative
       inconvenience of the forums; (3) the avoidance of piecemeal litigation; (4) the order
       in which jurisdiction was obtained by the concurrent forums; (5) whether and to
       what extent federal law provides the rules of decision on the merits; and (6) the
       adequacy of the state proceedings in protecting the rights of the party invoking
       jurisdiction.

Giles v. ICG, Inc., 789 F. Supp. 2d 706, 712 (S.D.W. Va. 2011) (citations omitted).

       Before analyzing the six factors, the Court must address the threshold issue of whether the

state action is sufficiently “parallel,” meaning it involves “substantially the same parties . . .

contemporaneously litigating the same issues in different forums.” Id. (citations omitted). The

parties do not dispute the state action is parallel, and the Court agrees. The state action involves

Ferguson and Bizzack, the plaintiff and third-party defendant here, and is adjudicating this case’s

threshold issue of whether Bizzack’s blasting damaged Ferguson’s property. Erie is not a party in

                                                 -4-
the state proceeding, but perfect symmetry of parties and issues is not required. Clark v. Lacy, 376

F.3d 682, 686 (7th Cir. 2004). Rather, parties with “nearly identical” interests are considered

“substantially the same.” Id. (citation omitted). In both actions, the defendants’ primary interest is

avoiding liability by refuting proximate causation between Bizzack’s blasting and the damage to

Ferguson’s property. The Court therefore finds the proceedings are sufficiently parallel and moves

on to the six Colorado River factors.

       The first three factors do not support abstention. Neither court has assumed jurisdiction

over a res or property, and the state and federal forums are close and similarly convenient. See

MidAtlantic Int’l, Inc. v. AGC Flat Glass N. Am., Inc., 497 F. App’x 279, 282 (4th Cir. 2012)

(holding the absence of a contested res or property weighs against abstention). Bizzack mainly

relies on the third factor, arguing inconsistent and conflicting results may occur if this Court

maintains jurisdiction. ECF No. 17, at 3–4. However, the Supreme Court has explained that the

“mere potential for conflict in the results of adjudications, does not, without more, warrant staying

exercise of federal jurisdiction.” Colo. River Water Conservation Dist., 424 U.S. at 816. For

piecemeal litigation to favor abstention, the Court’s retention of jurisdiction “must create the

possibility of inefficiencies and inconsistent results beyond those inherent in parallel litigation, or

the litigation must be particularly illsuited for resolution in duplicate forums.” Gannett Co. v. Clark

Const. Grp., Inc., 286 F.3d 737, 744 (4th Cir. 2002); see also New Beckley Mining Corp., 946 F.2d

at 1074 (“[O]nly in the most extraordinary circumstances . . . may federal courts abstain from

exercising jurisdiction in order to avoid piecemeal litigation.”) (citation omitted). Bizzack offered

no reason why retaining jurisdiction here would create inefficiencies and inconsistencies beyond

those inherent in parallel litigation, so this factor does not support abstention.




                                                  -5-
       Bizzack also relies on the fourth factor because the state action was filed first. ECF No. 13,

at 9. However, the fourth factor is not “measured exclusively by which complaint was filed first,

but rather in terms of how much progress has been made in the two actions.” Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 3 (1983). Bizzack did not explain whether the state

court is further along in adjudicating the merits of its case, so the fourth factor cannot be said to

weigh in Bizzack’s favor.

       The fifth factor also does not support abstention even though federal law is not at issue in

this case. The Fourth Circuit has explained that the fifth and sixth factors “typically are designed

to justify retention of jurisdiction where an important federal right is implicated and state

proceedings may be inadequate to protect the federal right . . . or where retention of jurisdiction

would create ‘needless friction’ with important state policies.” Gannett Co., 286 F.3d at 746

(citations omitted). The mere absence of federal law in a case, as here, does not support abstention.

Id.; see also Evans Transp. Co. v. Scullin Steel Co., 693 F.2d 715, 717 (7th Cir. 1982) (“[U]ntil

Congress decides to alter or eliminate the diversity jurisdiction we are not free to treat the diversity

litigant as a second-class litigant, and we would be doing just that if we allowed a weaker showing

of judicial economy to justify abstention in a diversity case than in a federal-question case.”).

       Of greatest significance here is the sixth factor: whether the state proceeding is adequate

to protect Erie’s rights. As previously discussed, Erie is not a party to the state action. Therefore,

staying this case until the state court’s resolution would deprive Erie of its ability to dispute

whether Bizzack’s blasting proximately caused the damage to Ferguson’s home. It would be highly

prejudicial for this Court to deny Erie’s ability to defend itself and then issue a judgment against

it should Ferguson prevail.




                                                  -6-
       The Court therefore concludes none of the factors definitively favor abstention and no

exceptional circumstances exist to justify the Court’s surrendering of jurisdiction, principally

because the state proceeding is inadequate to protect Erie’s rights. The Court therefore denies

Bizzack’s Motion to Stay.

                                     III. CONCLUSION

       For the foregoing reasons, the Court DENIES Bizzack’s Motion to Dismiss for Lack of

Subject-Matter Jurisdiction, or, in the Alternative, Motion to Stay, ECF No. 12. The Court

DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to counsel of record

and any unrepresented parties.

                                            ENTER:         April 9, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                              -7-
